Citation Nr: 1622194	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  15-00 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.
 
2.  Entitlement to an increased rating for a service-connected right hip disability, currently evaluated as 10 percent disabling, with a separate 10 percent rating for limitation of extension and a noncompensable evaluation for limitation of abduction. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from August 1956 to May 1958, and from October 1961 to July 1980.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 RO decision that denied increased ratings for service-connected PTSD and a right hip disability.

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) in July 2015 for additional development.  

In a November 2015 rating decision, the AOJ granted an increased 50 percent rating for PTSD, effective July 22, 2010, confirmed and continued the current 10 percent rating for service-connected right hip impairment, granted a separate 10 percent rating for service-connected right hip impairment (limitation of extension), effective September 21, 2011 (the date of his claim for an increased rating), and granted a separate noncompensable rating for service-connected right hip impairment (limitation of abduction), effective September 21, 2011.

The Board finds that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities (PTSD, a right hip disability, allergic rhinitis, residuals of prostate cancer, hearing loss, hemorrhoids, and eczema), and that there is a derivative claim for a TDIU during this period.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is part and parcel of the appeal for an increased rating.  Rice, supra. Thus, the issues in appellate status are as listed on the first page of this remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's PTSD symptoms were productive of no more than occupational and social impairment with reduced reliability and productivity.

2.  Throughout the rating period on appeal, the Veteran's right hip impairment has not been shown to be productive of flexion of the thigh limited to 30 degrees or of ankylosis of the right hip.

3.  Throughout the rating period on appeal, the Veteran's right hip limitation of extension is productive of extension of the thigh limited to 5 degrees.

4.  Resolving reasonable doubt in his favor, throughout the rating period on appeal, the Veteran's right hip limitation of abduction is productive of rotation limited such that he cannot toe-out more than 15 degrees in the right leg.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for an increased rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  Throughout the rating period on appeal, the criteria for an evaluation in excess of 10 percent for right hip impairment have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5250, 5252 (2015).
3.  Throughout the rating period on appeal, the criteria for an evaluation in excess of 10 percent for right hip limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5251 (2015).

4.  Throughout the rating period on appeal, and resolving reasonable doubt in his favor, the criteria for an increased 10 percent rating for right hip limitation of abduction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code 5253 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by a letter dated in October 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additional notice was provided in a September 2015 letter.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained VA and private medical records, and arranged for VA compensation examinations and medical opinions as to the severity of his PTSD and right hip disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examinations for these conditions were conducted in October 2015.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms. Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected PTSD and right hip disability to provide probative medical evidence for rating purposes.  The Board finds that the most recent VA examinations are adequate as they provide the information needed to properly rate his PTSD and right hip disability.  38 C.F.R. §§ 3.327(a), 4.2.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide these claims.  

The Board further finds that the RO has substantially complied with its July 2015 remand orders.  In this regard, the Board directed that additional treatment records be obtained and VA examinations be conducted.  Additional VA and private treatment records have been associated with the claims file, and VA examinations were conducted in October 2015.  Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2014).  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.

The Veteran filed the instant claim for an increased rating for PTSD in September 2011.  As a result of the AOJ's November 2015 rating decision, PTSD has been rated as 50 percent disabling throughout the pendency of this appeal, under Diagnostic Code 9411.

PTSD is evaluated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The above set of symptoms is not an exclusive or exhaustive list, as evidenced by use of the phrase "such symptoms as," followed by a list of examples.  Rather, it serves as merely an example of the symptoms that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117   (Fed. Cir. 2013).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The nomenclature employed in the Rating Schedule is based upon the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders - until recently the Fourth Edition (DSM-IV), but now the Fifth Edition (DSM-5). 38 C.F.R. § 4.130 (2015).  The DSM contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).  The DSM contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.

While the Rating Schedule indicates the rating agency must be familiar with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that in addition to his service-connected PTSD, the Veteran also has other non-service-connected psychiatric disorders as shown in his VA treatment records, and has been diagnosed with depression and anxiety.

The use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation.  38 C.F.R. § 4.14.  However, when it is not possible to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

A report of a November 2006 VA PTSD examination reflects that the examiner diagnosed chronic moderate PTSD, and depressive disorder with anxiety symptoms secondary to PTSD.  The GAF was 55.

VA outpatient treatment records dated during the pendency of the appeal (i.e., since 2010) reflect ongoing treatment for PTSD and depression, with GAF scores generally ranging from 55 to 60, with a few records showing GAF scores from 45-49.  His medical records show that the Veteran reported that he was retired.  He received outpatient individual and group therapy, as well as medication for PTSD.  

A March 2010 VA psychiatry note reflects that the Veteran was being treated for depression as a follow up from his last visit in September 2009, and continued  with the same medication, Mirtazapine, with a plan to discontinue Temazepam.  He said he was fine; at times he was depressed but not suicidal.  He said he received VA service-connected compensation but it was not adequate to pay his bills.  He liked to read and was able to perform his activities of daily living.  He reported right hip pain.  He reported intrusive thoughts of Vietnam, and attended PTSD group therapy once a month and individual therapy every 2-3 months.  On mental status examination, he was alert, ambulated with a cane, had fair eye contact, was calm and cooperative.  Psychomotor activity was normal.  He was depressed at times with an appropriate affect.  There was no suicidal or homicidal ideation, and no psychosis. Thought processes were goal-directed, and he was fully oriented.  The Axis I diagnoses were depressive disorder not otherwise specified (NOS), and PTSD.  The GAF was 60.

On VA compensation examination in August 2010, the Veteran reported that he was taking anti-depressant medication (Mirtazapine), and that his individual and group therapy was helpful.  He said he only slept three or four hours per night.  He said his relationship with his wife had been up and down in the past four years, and his relationships with his children and sister were good, but he sparred with his brothers.  He stated that he had a good friend from high school, and talked to some of his neighbors.  He said he used to play golf, but could no longer do so due to his hip problem.  He denied suicide attempts or assaultiveness.  The examiner noted that he had retired in 1997, and was eligible for retirement based on age or duration of work.  The Veteran denied experiencing any significant changes in functioning since his previous examination.

On examination, he was clean, neatly groomed, and appropriately dressed.  Psychomotor activity was unremarkable, his attitude was cooperative, friendly, and relaxed, his affect was appropriate, his mood was neutral, and his attention was intact.  He was oriented to person, place and time.  Thought process and content were unremarkable.  There were no delusions.  With regard to judgment, he understood the outcome of his behavior, and with regard to insight, he understood that he had a problem.  The examiner indicated that there was sleep impairment.  There were no hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, suicidal or homicidal thoughts, or episodes of violence.  He had fair impulse control.  He interpreted proverbs appropriately, maintained minimum personal hygiene, and had no problem with activities of daily living.  Remote, recent, and immediate memory were grossly intact.

PTSD symptoms included recurrent and intrusive distressing recollections of traumatic events, efforts to avoid thoughts feelings or conversations associated with the trauma, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  Symptoms occurred daily to weekly, and were moderate.  The Veteran reported that he still thought about people from service, and said he still withdrew a lot when he did so.  He reported ongoing dreams about service, and had sleep impairment.  He said he easily became irritated, and tried to stay away from crowds.  He avoided watching war movies.  He said his treatment helped him to keep all of this stuff (his symptoms) about the same.

The Axis I diagnosis was PTSD, chronic.  The GAF was 60.  His prognosis was guarded.  The examiner opined that the Veteran did not have total occupational and social impairment due to PTSD, his PTSD symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood or school, and he did not have reduced reliability and productivity due to PTSD symptoms.  The examiner opined that the Veteran's PTSD was manifested by occasional decrease in work efficiency, and intermittent inability to perform occupational tasks, but he was generally functioning satisfactorily.  The examiner stated that the Veteran's reported irritability, isolative behaviors, intrusive memories, and sleep difficulties with fatigue and hypervigilance would likely lead to occasional decrease in work efficiency and/or intermittent periods of inability to perform occupational tasks if he were currently employed.

An October 2010 VA mental health nurse practitioner note reflects that the Veteran had PTSD with anxiety and insomnia.  Mirtazapine was not working; he was getting only 4 to 5 hours of sleep.  It was planned to discontinue that medication and begin Trazodone, with hydroxyzine as needed for anxiety.  The diagnosis was PTSD, and the GAF was 45.  A November 2010 VA mental health note by a psychologist reflects that the Veteran reported that several friends and relatives had died recently.  He reported that he was doing better on his new medications.  The diagnostic assessment was chronic PTSD, major depression, and insomnia; the GAF was 60.

On VA PTSD compensation examination in October 2011, the examiner noted that the Veteran and his wife had been married for 53 years, and the Veteran reported that they got along pretty well.  He said that he and his wife enjoyed travelling when her health allowed, they occasionally went to the movies, cooked, and went to church.   He said he left his friends in a different state, and talked with his neighbors.  He had stopped playing golf and bowling due to his hip disability.  He watched television, and sometimes went to the park and had conversations with people.   He described a pretty good relationship with his adult children, who lived in a different state.  He stated that he retired from military service after 26 years, then worked for Ft Knox for 18 years, and was retired by reason of his age; he stated that they would not let him work.   He denied psychiatric hospitalization, and denied suicidal or homicidal ideation.  He attended group therapy, which he found very helpful, and also received medication, including trazodone, sertraline, and hydroxyzine.  He said the first two medications were helpful, and sometimes the third medication was helpful.  He said he had a "time-out" once or twice a day after saying something hurtful.  He did not like to be in big crowds.  The examiner indicated that the Veteran had the following PTSD and depression symptoms:  depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.  On mental status examination, the Veteran was casually dressed, neatly groomed, and walked slowly with a cane.  He was alert and oriented to person, place, time, and situation.  His mood presented as subdued with full, appropriate affect.  Speech was spontaneous  with regular, rate, rhythm and volume.  Insight and judgment were grossly intact.  While not formally tested, remote memory, concentration and attention were within normal limits.  The Veteran denied suicidal or homicidal intent or planning, delusions or hallucinations.

The examiner diagnosed PTSD and depressive disorder NOS, and stated that it was not possible to differentiate which symptoms were attributable to each diagnosis, since doing so would involve mere speculation due to symptom overlap.  The GAF was 61.  The examiner opined that the Veteran's PTSD and depression were manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior self-care and conversation.  

In an October 2011 statement, the Veteran reported that he had sleep impairment, was fearful for his safety, was easily startled, was always on guard, and was sad more than half of the time.  He reported mild deficits in attention, memory difficulties, and flashbacks.  In March 2013, he asserted that although his GAF score was 61 on VA examination, it ranged from 45 to 60 during treatment.

In a March 2013 statement, the Veteran's spouse stated that he had nightmares, depression, isolated himself, and had memory problems.

A January 2014 psychology initial evaluation note reflects that the Veteran had requested an evaluation of his memory functioning due to short-term memory problems that were confirmed by his wife.  He was retired and lived with his wife of many years, a retired nurse.  His wife stated that the Veteran was an early bird and got up early in the morning, went to the gym, came home to have breakfast, showered, took a nap and then did something with the church or at home.  He watched television in a different room even when they were watching the same show.  She assisted him with tasks.  On examination, he was casually and neatly dressed.  He was clean-shaven and took pride in his appearance.  His affect was controlled and stable. Speech was logical and goal directed without pressure.  He was oriented to person, place, and time. Reality contact was solid.  He was able to complete two hours of testing without the need for a break; his perseverance was good.  He appeared to put forth his best effort throughout the testing; his motivation was good.  He was aware that this session was to assess his memory.  He was cooperative, his behavior was appropriate, and when items were beyond his abilities, he did not become upset, but took these in stride.  

Cognitive testing was performed.  The examiner stated that the Veteran was an active person who routinely exercised, and was active in church.  He drove, and performed instrumental and daily activities of living.  His current intellectual functioning was in the low average range.  Premorbid intellectual was estimated to be in the low average range.  Overall intellectual functioning did not appear to have significantly declined, but verbal comprehension appeared to be moderately impaired.  Some aspects of memory functioning were significantly lower than expected for his intellectual functioning, specifically auditory and delayed memories.  Immediate memory was mildly to moderately impaired.  However, some intellectual and memory functioning was intact.  Perceptual reasoning, working memory, and processing speed were intact, and visual memory was intact. Executive functioning was generally intact until a task become more complex and then he experienced moderate impairment.  He tended to have consistent difficulty across the areas of testing where verbal, auditory and letter fluency may have commonality.  Memory was more affected than intelligence.  This suggested that dual processes could be present.  His observed behavior, history and the test data were consistent with the following Axis I diagnoses:  cognitive impairment NOS, PTSD, depressive disorder, and insomnia.  The GAF was 50, representing mild to moderate impairment. 

A May 2014 VA speech pathology note reflects that the Veteran had memory problems.  The Veteran reported that since he retired, his memory had declined.  He forgot where he put things, and had difficulty recalling names.  He was active in church, was social, enjoyed yard work and volunteered at a food pantry.  He had a friend with whom he spent about 20 hours per week.  He read, watched the news, and played computer games and golf.  He said he was occasionally depressed.  Cognitive testing was performed and showed decreased memory.  A March 2014 mental health clinic note reflects that testing showed memory problems, verbal problems, and difficulty with multi-tasking.  He had no suicidal or homicidal ideation.  The psychologist noted that the Veteran had a history of good coping skills, supportive relationships, future-oriented plans, and a sense of responsibility to his family.  The diagnostic assessment was memory loss, depression, chronic PTSD, and insomnia, and the GAF was 45.

An August 2014 VA mental health note reflects that the Veteran's speech was goal-directed, and his affect was euthymic.  He had memory difficulty.  The diagnostic assessment was cognitive impairment, PTSD, depression, and insomnia.  The GAF was 60.  A September 2014 VA mental health note reflects that the Veteran's speech was goal-directed, and his affect was stable and euthymic.  The diagnostic assessment was cognitive impairment, PTSD, depression, and insomnia.  The GAF was 55.

In his November 2014 substantive appeal, the Veteran stated that he currently received monthly treatment for PTSD and also took medication.  He continued to have nightmares and was unable to get a good night's sleep as a result of his PTSD. 

On VA examination in October 2015, the examiner noted that the Veteran was receiving ongoing VA PTSD treatment.  It was noted that the Veteran had been married 34 years with three grown children.  He lived with his wife.  He was very polite and sincere with excellent social skills.  He was well-dressed and well-groomed with a trim body build.  He enjoyed his seven grandchildren and enjoyed golf until his orthopedic problems.  He said his marriage was fine and his children have turned out well.  He had completed three years of college and he retired in 1985 from a job as an automotive training instructor for 10 years after his Army retirement.  The Veteran reported that his medication helped his anxiety and depression.  His current symptoms included nightmares, recurrent intrusive thoughts and depression without suicidal or homicidal ideation.   Symptoms also included avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events, avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that aroused distressing memories, thoughts, or feelings about or closely associated with the traumatic events, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, problems with concentration, sleep disturbance (e.g., difficulty falling or staying asleep or restless sleep), depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.   He was polite, with a normal affect, good social skills, and stable.

The examiner diagnosed PTSD and opined that it was no worse than on the last VA examination in October 2011.  No other psychiatric disorder was diagnosed.  The examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner opined that the Veteran had mild PTSD that was no worse than on the last VA compensation examination.

As a VA examiner has stated that it is impossible to differentiate what portion of the Veteran's level of occupational and social impairment was attributable to PTSD versus depression, VA has resolved any doubt in his favor and attributed the impairments from depression to his service-connected PTSD.  See Mittleider, supra. 

The Board notes that the Veteran has recently been diagnosed with cognitive impairment NOS, and that symptoms from this non-service-connected condition may not be considered when rating the service-connected PTSD.  See 38 C.F.R. § 4.14.

Considering all of the evidence of record, the Board concludes that the medical and lay evidence of record indicates that the disability picture for the Veteran's PTSD throughout the rating period on appeal does not warrant a rating higher than the current 50 percent rating.  The evidence shows that, at most, his PTSD causes occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130 (2015).  In accordance with Mauerhan and Vazquez-Claudio, the Board recognizes that the Veteran's PTSD produces a wide range of symptoms.  They include, but are not limited to:  chronic sleep impairment, depressed mood, irritability, anxiety, mild memory impairment, decreased concentration, some difficulty establishing and maintaining effective relationships, suspiciousness, and panic attacks that occur weekly or less often.

After carefully reviewing these symptoms and assessing their frequency, severity, and duration, however, the Board finds that they do not more nearly approximate the rating criteria for the next higher, 70 percent rating.  In this regard, the Board finds that the symptoms above have not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  38 C.F.R. § 4.130 (2015).  The evidence reflects that at three VA compensation examinations, examiners have consistently opined that his PTSD produces no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  See reports of VA examinations in August 2010, October 2011 and October 2015.  

Throughout the rating period on appeal, the evidence has consistently shown that his PTSD is no more than moderate in degree, and the indicated GAF scores are generally in the mid-50s to 60s.  He has never received inpatient psychiatric treatment for PTSD, and has received outpatient treatment and medication for his PTSD and depression.  The preponderance of the evidence shows that he has consistently been well-oriented, with normal speech and generally clear thinking.  The October 2015 VA examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is consistent with a lower 30 percent rating. 

The clinical findings of record describe experiences, thoughts, and emotions due to PTSD that have a noticeable impact on the Veteran's interpersonal relationships. While his irritability negatively impacts his social interactions, he does have some ability to establish and maintain effective relationships as shown by his successful long-term marriage and good relationships with his adult children, grandchildren and great-grandchildren, his successful relationship with a friend he sees regularly for several hours per week.  The Veteran has also reported meaningful leisure pursuits including regular church attendance and volunteering.  Therefore, his maintenance of relationships and activities under these circumstances is inconsistent with the interpersonal relationship skills of a person suffering PTSD symptomatology warranting a 70 percent disability rating, which requires symptoms at a level of disability equivalent to deficiencies in most areas. 

Additionally, the evidence does not show that he has difficulties in impulse control, he does not exhibit obsessional rituals interfering with routine activities, he does not have near continuous panic or depression affecting his ability to function independently, his speech is normal, and he is able to maintain personal hygiene.  He is not shown to have spatial disorientation, and has not been shown to have hallucinations, delusions, or suicidal or homicidal ideation.  Therefore, he did not experience the type of social and occupational impairment commensurate with an even higher 70 or 100 percent rating throughout the rating period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the PTSD symptoms do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted throughout the rating period on appeal.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran 'may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration').  The criteria for even higher 100 percent rating are also not met, as his PTSD is not shown to be manifested by total occupational and social impairment.

The Board, in reaching these conclusions, has considered arguments by the Veteran, his wife, and his representative, as set forth in written statements.  The Veteran has contended that a higher rating should be assigned.  He is competent to report his symptoms, but the Board finds that as to the severity of his PTSD in relation to the applicable rating criteria, the medical opinions by the multiple examiners and medical providers are afforded greater probative weight.  An examiner takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his PTSD.  Hence this determination is multi-factorial, not just based on his lay statements and hearing testimony, but on all of the relevant medical and other evidence.

Based on this collective body of evidence, the Board finds that throughout the rating period on appeal, the Veteran's service-connected PTSD is no more than 50 percent disabling, and a higher rating in excess of 50 percent is not warranted for PTSD.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  The claim is denied.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria for PTSD contemplate the Veteran's disability on appeal.  The focus in evaluating psychiatric disabilities is the overall impact a Veteran's specific psychiatric symptoms have upon his level of occupational and social functioning, not just on symptoms listed in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  For the reasons stated above, the Board has concluded that the Veteran's level of such occupational and social impairment is adequately reflected by the assigned schedular rating.  As such, the Board finds that the manifestations of the Veteran's PTSD are contemplated in the rating criteria.  There is no indication of any exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected PTSD and referral for consideration of extraschedular rating is not warranted.


Right Hip Disability 

The Veteran contends that his service-connected right hip disability  is more disabling than currently evaluated.

The Veteran filed the instant claim for an increased rating for his service-connected right hip disability in September 2011.  As a result of the AOJ's November 2015 rating decision, throughout the rating period on appeal, service-connected right hip impairment has been rated as 10 percent disabling under Diagnostic Code 5252, limitation of extension of the right hip has been rated as 10 percent disabling under Diagnostic Code 5251, and limitation of abduction of the right hip has been rated as noncompensable under Diagnostic Code 5253.  38 C.F.R. § 4.71a.  In other words, he has three separate disability ratings for the right hip disability.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015). However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Disabilities of the hip and thigh are rated under the schedular criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255. 

Under Diagnostic Code 5250, a 60 percent rating is assigned for favorable ankylosis, in flexion at an angle between 20 and 40 degrees, and slight adduction or abduction.  A 70 percent rating is assigned for intermediate ankylosis.  The highest schedular rating, 90 percent, is assigned for unfavorable ankylosis.

Diagnostic Code 5251 provides a single 10 percent rating for extension limited to 5 degrees.

Under Diagnostic Code 5252, a 10 percent evaluation is assigned for limitation of flexion to 45 degrees.  A 20 percent evaluation is assigned for limitation of flexion to 30 degrees.  A 30 percent evaluation is assigned for limitation of flexion to 20 degrees.  The highest schedular rating, 40 percent, is assigned for limitation of flexion to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253, a 10 percent rating is assigned for either limitation of adduction (inability to cross legs) or for limitation of rotation (cannot toe-out more than 15 degrees with the affected leg).  A 20 percent evaluation is awarded for limitation of abduction with motion lost beyond 10 degrees. 

Normal ranges of motion of the hip are hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a , Plate II.

On VA examination in February 2010, the Veteran was fully ambulatory with a normal gait.  On examination, there was some palpable tenderness noted over the right hip without any gross deformity.  There was pain associated with range of motion with gravity and against resistance.  Flexion was from 0 to 80 degrees, extension was from 0 to 20 degrees, abduction was from 0 to 32 degrees, adduction was from 0 to 11 degrees, external rotation was from 0 to 30 degrees, and internal rotation was from 0 to 25 degrees.  All ranges of motion were limited by pain.  Repetitive range of motion times three caused pain.  There was some fatigue and weakness but no lack of endurance or incoordination was noted.  The diagnosis was right hip status post trauma with arthralgia with stability.

During the pendency of the appeal, VA and private medical records reflect treatment for right hip pain.  Private medical records reflect that he also has a low back disability, including degenerative disc disease, spinal stenosis of the lumbar spine, brachial neuritis or radiculitis, and post-laminectomy syndrome of the lumbar spine, as well as osteoarthrosis of the pelvic region and thigh, and trochanteric bursitis.  Dr. K. performed therapeutic greater trochanteric injection of the right hip. See private medical records from Dr. K. 

On VA examination in October 2011, the examiner diagnosed right hip bursitis.  
The examiner noted that his records showed that in 1979 he had trochanteritis of the hip, and a subsequent X-ray study was normal.  Currently, the Veteran complained of daily pain in the right hip, with no flare-ups.  He also reported another new pain shooting down to the right foot for which he received Gabapentin.  The examiner opined that this complaint was most likely due to sciatica associated with his lumbar spine degenerative disc disease rather than his current findings of mild arthritis of the right hip.  

On examination, range of motion of the right hip was as follows:  flexion to 120 degrees, with objective evidence of painful motion at 110 degrees, and extension ended at greater than 5 degrees, with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees, and adduction was not limited such that the Veteran could not cross his legs.  Rotation was limited such that he could not toe-out more than 15 degrees.  After repetitive use testing, range of motion of the right hip was unchanged, except that rotation was improved. The examiner stated that the Veteran did not have additional limitation in range of motion of the hip and thigh following repetitive use testing, but did have functional loss, namely pain on movement of the right hip.  There was localized tenderness of the right hip.  Muscle strength was full (5/5), and there was no ankylosis of the right hip.  He did not have malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  He had not had right hip surgery.  The examiner noted that he regularly used a cane to walk due to many medical conditions including low back pain with radiation to the right foot (possible sciatic), right hip pain, and right foot recent injury.  An X-ray study showed arthritis of the right hip.  The diagnosis was minimal arthritis of the right hip.  The examiner opined that the right hip disability did not impact his ability to work.

In a March 2013 statement, the Veteran asserted that the VA examination report was incorrect, and that he did not have flexion limited to 120 degrees.  He said his range of motion was limited because of his hip disability, and was not consistent with his age.

In a March 2013 statement, the Veteran's spouse said that the Veteran's right hip pain was only partially relieved by medication.

Private medical records reflect treatment for right hip and right leg pain.  On examination in June 2015, range of motion of hip abduction, internal rotation, and external rotation were moderately decreased with pain, and adduction was mildly decreased with pain.  Motor strength of hip flexion was 2/5.  There was tenderness to palpation.  The treating provider opined that this pain is multifactorial, and seemed to be due to multiple pain generators.  The pain had a radicular etiology, a sacro-pelvic etiology, and might have a contributing discogenic etiology.  It had a post-surgical etiology, a myofascial etiology, a facet etiology, an osteoarthritic etiology and a degenerative joint disease etiology.  Similar findings are shown in subsequent treatment notes.

In his November 2014 substantive appeal, the Veteran stated that his right hip impairment limited his ability to walk, ride a bike, or stand for extended
periods of time.

On VA compensation examination in October 2015,  range of motion of the right hip was as follows:  flexion from 0 to 110 degrees, extension from 0 to 20 degrees, abduction from 0 to 40 degrees, and adduction from 0 to 25 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  External rotation was from 0 to 60 degrees, and internal rotation was from 0 to 40 degrees.  Pain was noted on examination and causes functional loss.   There was no evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  This was consistent with trochanteritis or trochanteric bursitis.   There was no objective evidence of crepitus. The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength in the right hip was full (5/5).  There was no muscle atrophy and no ankylosis.  No assistive devices were used as a normal mode of locomotion.  An October 2015 X-ray study of the right hip showed stable minimal degenerative changes.  The examiner opined that the Veteran's degenerative joint disease of the right hip was unrelated to service-connected trochanteritis.  The examiner indicated that trochanteritis is a condition of the trochanteric bursa and degenerative joint disease is a condition of the hip joint; one is not related to or is the cause of, the other. The examiner opined that prolonged walking-type activities were difficult due to the service-connected right hip condition.  The diagnosis was right hip greater trochanteric pain syndrome (rated as right hip impairment) . 

Throughout the rating period on appeal, the Board finds that a rating in excess of 10 percent is not warranted for service-connected right hip limitation of extension under Diagnostic Code 5251 (limitation of extension of the thigh), as the 10 percent rating is the maximum rating under this code.

Throughout the rating period on appeal, the Board finds that a rating in excess of 10 percent is not warranted for service-connected right hip impairment, under Diagnostic Code 5252 (limitation of flexion of the thigh), as there is no evidence of limitation of flexion limited to 30 degrees or less.  On VA examinations in October 2011 and October 2015, flexion of the thigh was no worse than 110 degrees, even with consideration of pain.

Throughout the rating period on appeal, the Board finds that a higher 10 percent rating is warranted for service-connected right hip limitation of abduction, under Diagnostic Code 5253 (limitation of abduction of the thigh), as an October 2011 VA examination showed that rotation was limited such that he could not toe-out more than 15 degrees in the right leg.  An even higher 20 percent rating is not warranted, as the examination reports indicate that the Veteran does not have abduction lost beyond 10 degrees, as required for a 20 percent rating under this code.  The evidence does not show that he has limitation of adduction causing an inability to cross his legs.  See VA examination reports.

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's right hip impairment.  The Board concludes that a rating in excess of 10 percent is not warranted under any of the other diagnostic codes pertaining to hip disabilities.  The evidence does not show ankylosis of the hip (Diagnostic Code 5250).  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  Therefore, the criteria for an increased rating under Diagnostic Code 5250 have not been met.  Further, flail joint (Diagnostic Code 5254) or malunion of the femur with moderate hip disability (Diagnostic Code 5255) are not shown.  38 C.F.R. § 4.71a.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria, and higher ratings are available under applicable Diagnostic Codes.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun, supra.









							(Continued on the next page)

ORDER

An increased rating in excess of 50 percent for service-connected PTSD is denied.

An increased rating in excess of 10 percent for service-connected right hip impairment is denied.

An increased rating in excess of 10 percent for service-connected limitation of extension of the right hip is denied.

An increased 10 percent rating for service-connected limitation of abduction of the right hip is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The law provides that a TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). 

The Veteran's service-connected disabilities include PTSD, a right hip disability, allergic rhinitis, residuals of prostate cancer, hearing loss, hemorrhoids, and eczema.  His combined service-connected disability evaluation was 70 percent from July 22, 2010, and 80 percent from September 21, 2011.  He therefore satisfies the threshold minimum rating requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  Records on file show that he is not working.

The Veteran has not yet been provided with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and a completed form must be obtained from him.

The medical and other records on file do not clearly indicate whether the Veteran is unemployable as a result of his service-connected disabilities alone (i.e., without consideration of age (see 38 C.F.R. § 4.19) or non-service-connected disabilities such as his back disability or cognitive impairment (see 38 C.F.R. § 4.16)), during the pendency of the appeal.  The Board finds that an addendum VA medical opinion is needed to assist in making this important determination.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a notice letter apprising him of the type of evidence and information needed to substantiate his derivative TDIU claim.  

2.  Send the Veteran a VA Form 21-8940, and ask him to fill the form out completely.  In particular, he is asked to clarify when he stopped working.

3.  Then, obtain a medical opinion from an appropriate VA examiner addressing the functional impairment of the Veteran's service-connected disabilities (currently, PTSD, a right hip disability, allergic rhinitis, residuals of prostate cancer, hearing loss, hemorrhoids, and eczema) with regard to his employability.  The claims file must be made available to and reviewed by the examiner.  An examination need only be performed if deemed necessary by the examiner.

In proffering an opinion, the examiner should review the electronic claims file and address the Veteran's functional limitations due to his service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks.  All service-connected disabilities should be considered.  The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The examination report must include a complete rationale for all opinions and conclusions expressed.

4.  Then adjudicate the claim of entitlement to a TDIU.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


